Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	The term “real world” in claims 1-3, 5-6, 8, 11-13, 15-16 and 18 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
3.	Claims 4, 7, 9-10, 14, 17 and 19-20 depend on claims 1 and 11 and inherent the same issue and are rejected under the same reasoning as above.
4.	The term “hypothetic” in claims 1, 5-6, 8-10, 11, 15-16 and 18-20 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150025931 A1)  Kirklin et al. (“The Open Quantum Materials Database (OQMD): assessing the accuracy of DFT formation energies”) further in view of Rossi et al. (US 20170154282 A1).
Regarding Claim 8
	Li teaches
A system configured to determine a probability of successful synthesis of a material in the real world at one or more points in time, the system comprising: 
([0143] “These computer program instructions may also be stored in a computer readable medium”)
- one or more physical processors configured by machine-readable instructions to: ([0143] “processor”)
- determine probabilities of successful synthesis of [[the unsynthesized hypothetical material]] at discrete points in time of the period of time by applying the classifier model to [[the unsynthesized hypothetical material information]]; ([0009] “at least one of the one or more programmed processor units configured to implement a model to: predict a probability of a completion of a workflow at a future time based on past and current work stages of the workflow, the completion probability predicting using a completion probability distribution (CPD) function; predict a probability of a workflow success at a time of completion conditional on the time to completion, and the past and current work stages and related covariables, the success probability predicting using a conditional success probability (CSP) function; and produce a predicted probabilities of success at the sequence of future times by multiplying the predicted CPD with the predicted CSP.”; “a model … to predict” reads on “the classifier model”; “produce a predicted probabilities of success at the sequence of future times” reads on “determine probabilities of successful synthesis … at discrete points in time of the period of time”; [0030] “to output (such as via a printed or electronic display device) a forecast the win probabilities of current opportunities over a sequence of hypothetical decision dates.”; “over a sequence of hypothetical decision dates” reads on “at discrete points in time of the period of time”)
([0030] “In one embodiment, the forecasting engine 24 is programmed to make use of the sales stage, both current and historical, along with other attributes to output (such as via a printed or electronic display device) a forecast the win probabilities of current opportunities over a sequence of hypothetical decision dates.”; “display device” implies that the probabilities are provided to a user.)
	Li does not appear to distinctly disclose
- the unsynthesized hypothetical material information
- obtain unsynthesized hypothetical material information, the unsynthesized hypothetical material information defining a set of parameter values for an unsynthesized hypothetical material;
	However, Kirklin teaches
- obtain unsynthesized hypothetical material information, the unsynthesized hypothetical material information defining a set of parameter values for an unsynthesized hypothetical material; ([p. 4] “These hypothetical compounds based on common prototype structures are useful because they ensure that our stability calculations are reasonable, even at compositions where limited experimental data are available. Furthermore, at compositions where prototype compounds are predicted to be stable, it is likely that new compounds are waiting to be discovered.” [Table 3][p.5] “Table 3 shows the DFT-predicted ground-state structure and the experimentally observed ground-state structure29,30 for all 89 elements, for which a potential is available in VASP.”; “hypothetical compounds” and “new compounds are waiting to be discovered” reads on “unsynthesized hypothetical material”; “structure” reads on “material information” and Table 3 discloses the set of parameter values. )
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the probability forecasting system of Li with material information retrieval of Kirklin to achieve accurate prediction of material synthesis (Kirklin [Introduction] “the development of density functional theory (DFT)2,3 created a theoretical framework for accurately predicting the electronic-scale properties of a crystalline solid from first principles.”).
	The combination of Li and Kirklin does not appear to distinctly disclose
- obtaining the classifier model from the non-transient electronic storage, the classifier model having been trained by a training data set, the training data set include (i) network parameter information and (ii) discovery information; 
	However, Rossi teaches
- obtaining the classifier model from the non-transient electronic storage, the classifier model having been trained by a training data set, the training data set include (i) network parameter information and (ii) discovery information; ([0010] “A plurality of adjacency matrices are obtained, each of the matrices representing a graph comprising a plurality of vertices connected by one or more edges, each of the vertices representing one of the unlabeled data items and the training data items, each of the graphs further representing the connections between the training data items and the unlabeled data items at one of the time points.”; vertices and edges of graph reads on “network parameter information” and “the time points’’ reads on “discovery information”; the specification of the application shoes that the discovery information is the point of time when the material is synthesized in the future.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the probability forecasting system of Li and Kirklin with the graph training data set of Rossi to achieve fast and parallel classification. (Rossi [0007] “the system and methods described below allow time series forecasting to be performed on multivariate time series represented as vertices in graphs with arbitrary structures as well as the prediction of a future class label for data points represented by vertices in a graph. The system and methods also utilize non-relational, relational, temporal data for classification, and allow using fast and parallel classification techniques with linear speedups.”).

Regarding Claim 9
	Li, Kirklin and Rossi teaches all of the limitations of claim 8 and Kirklin further teaches
- wherein the sets of parameter values for the unsynthesized hypothetical material is determined based on a relationship between the unsynthesized hypothetical material and the set of previously synthesized materials. ([Introduction] “In addition, the database contains 259,511 hypothetical compounds described in the section ‘Structures in the OQMD’, based on decorations of commonly occurring crystal structures.”; “hypothetical compounds” reads on “unsynthesized hypothetical material” and “based on … commonly occurring” reads on “based on a relationship …”)
	Same motivation as claim 8.

Regarding Claim 10
Li, Kirklin and Rossi teaches all of the limitations of claim 8 and Kirklin further teaches 
- wherein sets of parameter values for the unsynthesized hypothetical material and/or the sets of parameter values for the set of previously synthesized materials include values for one or more of degree parameter, degree centrality parameter, eigenvector centrality parameter, mean shortest path parameter, mean degree of neighbors parameter, and/or clustering coefficient parameter. ([Table 2] disclose “Unary, Binary and Ternary” atoms which reads on degree of parameter)
Same motivation as claim 8.

Regarding Claim 18
Claim 18 is a method claim corresponding to the steps of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. 

Regarding Claim 19
Claim 19 is a method claim corresponding to the steps of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. 

Regarding Claim 20
. 
Allowable Subject Matter
	Claims 1-7 and 11-17 are not rejected over prior art.
	The following is an examiner’s statement of reasons for allowance:
The prior art of record Kirklin, et al., (“The Open Quantum Materials Database (OQMD): assessing the accuracy of DFT formation energies”) teaches:

1.  A system configured to determine a probability of successful synthesis of a material in the real world at one or more points in time, the system comprising: 
- one or more physical processors configured by machine-readable instructions to: 
- obtain material network information defining a network for a set of previously synthesized materials, the material network information including node information, edge information, and discovery information. the node information characterizing previously synthesized materials represented by nodes in the network, the edge information representing connections between the previously synthesized materials based on shared components between individual ones of the previously synthesized materials, wherein the edge information further represents connections between the previously synthesized materials based on other relationship between the previously synthesized materials including relationships derived from thermodynamic co-existence information and/or phase diagrams, the discovery information 

However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest the following, as recited in claim 1, in combination with the remaining features and elements of the claimed invention:

- determine network parameter information for the network of the period of time, the network parameter information specifying sets of parameter values of the previously synthesized materials, wherein the sets of parameter values of the previously synthesized materials are determined by representing the previously synthesized materials as individual nodes in the network at discrete points in time over a period of time and determined the sets of parameter values based on the network, wherein the network at a given discrete points in time over the period of time includes the nodes representing the previously synthesized materials that were synthesized by the given discrete points in time, and the previously synthesized materials that were not synthesized by the given discrete points in time are independently introduced in the network to determine the sets of parameter values of the previously synthesized materials that were not synthesized; 
- train a classifier model from the individual previously synthesized materials using the discovery information and network parameter information to generate probabilities for materials being successfully synthesized in the real world at the individual discrete points in time; 


Kirklin, the closest available prior art, teaches the synthesized material information with its discovery information and unsynthesized hypothetic material information (cf. e.g. Kirklin, § [Results and Discussion]). However, none of the available prior art teaches the generation of network parameter information from the material synthesis information and the probability calculation of future synthesis, etc. as cited above for claim 1.
Independent claim 11 is indicated as containing allowable subject matter for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Grzybowski et al. (US20100225650A1) teaches Networks for Organic Reactions and Compounds.
Pedarsani et al. (“Densification arising from sampling fixed graphs”) teaches graph network generation from sampled data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129